          Case 1:19-cv-02174-DLI-JO Document 4 Filed 04/16/19 Page 1 of 1 PageID #: 31

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Eastern District
                                                    __________         of of
                                                                District  New  York
                                                                             __________

      RICHARD DEPASCALE on behalf of himself                         )
           or herself and all other similarly                        )
                 situated consumers                                  )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                          Civil Action No. 19-cv-2174 DLI-JO
                                                                     )
                                                                     )
          DEBT RECOVERY SOLUTIONS, LLC                               )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                           Debt Recovery Solutions, LLC
                                           6800 Jericho Turnpike,
                                           Suite 113E
                                           Syosset, New York, 11791




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           Jacob Silver
                                           Attorney At Law
                                           237 Club Dr.
                                           Woodmere, NY 11598
                                           (718) 855-3834
                                           silverbankruptcy@gmail.com

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                               DOUGLAS C. PALMER
                                                                               CLERK OF COURT


Date:    04/16/2019                                                           s/Kimberly Davis
                                                                                          Signature of Clerk or Deputy Clerk
